Citation Nr: 0431689	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from January 
1953 to December 1954.  A March 2003 letter from the National 
Personnel Records Center (NPRC) indicated that the veteran 
was awarded the following medals for his active military 
service:  Good Conduct Medal, National Defense Service Medal, 
United Nations Service Medal, and Korean Service Medal with 
Bronze Star attachment.     

This case comes to the Board of Veterans' Appeals (Board) 
from December 1999 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2002, the 
veteran changed his residence and requested to have his 
claims file moved to the RO located in Winston-Salem, North 
Carolina.  

The Board remanded the veteran's claim in August 2002 in 
order to schedule the veteran for a Travel Board hearing with 
a Judge from the Board at the RO.  A Travel Board hearing was 
held with the undersigned Judge of the Board at the RO in 
April 2003.  In a September 2004 letter from the Board, the 
veteran was notified that the tape of his hearing was lost 
and that the transcription could not be obtained.  In an 
October 2004 statement, the veteran noted that he did not 
wish to appear at a hearing.  

In October 2003, a Judge from the Board denied the veteran's 
September 2003 motion to advance the case on the Board's 
docket (AOD) due to serious illness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the veteran's claims must be remanded to comply 
with Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) under additional grounds.  
This case must be returned to the RO for initial 
consideration of the additional evidence submitted/obtained 
for the veteran's claim.  The RO must readjudicate the 
veteran's claims in light of the evidence received since the 
February 2002 supplemental statement of the case (SSOC), 
including statements from the veteran, VA outpatient 
treatment records, and a March 2003 statement from the NPRC.  

The veteran's claims file contains evidence that indicates 
that he has received benefits from the Social Security 
Administration (SSA) since 1986.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that where there 
has been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision could possibly 
contain relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor had occurred.  See 38 C.F.R. § 
3.304(f) (2003); see also Cohen v. Brown, 10 Vet. App. 128, 
139-143 (1997). 

The RO sent the U.S. Armed Services Center for Unit Records 
Research (USASCRUR) a request to verify the veteran's claimed 
stressors in March 2001.  The March 2001 request included a 
detailed narrative of the veteran's claimed stressors for the 
time period from June to November 1953 with all available 
service personnel information.  In an April 2002 response, 
the USASCRUR detailed that the RO's request could not be 
researched for stressor verification, as a DA Form 20 (or its 
equivalent) was not provided and the dates to research were 
not limited to a 60 day time period.  Accordingly, the Board 
finds that another attempt should be made to verify the 
claimed PTSD stressors.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
Department or agency, and will end its efforts only if VA 
concludes that the records do not exist or that further 
efforts would be futile.  See 38 C.F.R. 3.159 (c)(2) (2004).  

While this REMAND is directed to the RO, the veteran also has 
a responsibility to cooperate with VA's efforts to help him 
develop his claim and to ultimately substantiate his claim 
with necessary evidence, as the failure to do so may result 
in denial of his claim.  This responsibility includes the 
provision of as much detailed information as possible to 
enable verification of the claimed stressors.

VA will also provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2004).  In this case, if the 
veteran's claimed PTSD stressors are verified, a VA PTSD 
examination should be afforded to determine whether there is 
medical basis to grant service connection for PTSD.  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examinations and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  The RO should continue to attempt to 
verify the veteran's accounting of in-
service PTSD stressors.  This effort 
should include asking the veteran again 
to provide more specific details about 
the claimed stressors as well as service 
personnel information (unit, company, 
battalion, battery) if he is able.  If 
sufficient information is received to 
permit attempted verification of 
stressors by the U.S. Armed Services 
Center for Unit Records Research 
(USASCRUR), that office should be 
requested to do so.  If a request for 
verification is submitted to the 
USASCRUR, that office should be given the 
same information contained in the March 
2001 USASCRUR request, including copies 
of the veteran's DD Form 214 and December 
1954 service separation examination 
report as well as the service award 
information contained in the March 2003 
letter from the NPRC.  In addition, the 
RO should designate the required 60-day 
time period for the USASCRUR to research 
as the period from the beginning of July 
1953 through the end of August 1953.  
Finally, the RO should inform the 
USASCRUR in its request that no there is 
no additional service personnel 
information available to submit, as the 
NPRC has informed VA that the veteran's 
service records were destroyed in the 
1973 fire at that facility.  If the 
USASCRUR is unable to verify the 
veteran's claimed PTSD stressors during 
the specified time period, ask for 
specific confirmation of that fact and 
whether further efforts to verify 
stressors would be futile.  If sufficient 
information to refer to the USASCRUR for 
stressor verification cannot be obtained, 
the reason for not referring the case to 
USASCRUR should be documented in the 
record.
          
2.  The RO should request all records 
that document the veteran's claimed 
psychiatric disability of PTSD from the 
Social Security Administration.  If no 
records can be found, the RO should 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  The RO should make arrangements to 
obtain any records of treatment or 
examination of the veteran from the Vet 
Center social worker who submitted a 
statement dated in March 2000.  

4.  The RO should obtain any additional 
treatment records for the veteran's 
claimed PTSD disability from the VA 
Medical Center in Huntington, West 
Virginia for the time periods from 
December 1954 to July 1999 and from 
November 1999 to June 2001.

5.  The RO should obtain any additional 
treatment records for the veteran's 
claimed PTSD disability from the VA 
Medical Center in Salisbury, North 
Carolina for the time period from 
February 2003 to the present.

6.  If the veteran's claimed PTSD 
stressors are verified, the RO should 
schedule the veteran for a VA PTSD 
examination.  After a full review of the 
veteran's claims folder, the examiner 
should determine: (a) whether the veteran 
now has PTSD in accordance with DSM-IV 
under 38 C.F.R. § 4.125 (2004) or some 
other psychiatric disorder, if any; and 
(b) if so, whether PTSD or such other 
disorder is etiologically related to 
active duty.  The veteran's claims folder 
should be made available to the examiner 
for review.

7.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims since 
February 2002.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




